UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION

UNITED STATES OF AMERICA, : CASE NO. 1:17-CR-118 (2)

Plaintiff, : JUDGE TIMOTHY S. BLACK

BRANDON JOHNSON,

Defendant.

 

ORDER

Upon motion of the United States of America, pursuant to Federal Rule of Criminal

Procedure 48(a), and for the reasons set forth in the United States’ Motion for Leave to Dismiss

the Charges In the Indictment Against Defendant Brandon Johnson, the Court hereby grants leave

to dismiss those charges in this case. Those charges in the Indictment lodged against Defendant

Brandon Johnson in Counts 1, 2 and 3 are hereby dismissed, and the case as it concerns him is
closed.

IT IS SO ORDERED.

Toohey 2, B bole

HON. TIMOTH S. BLACK
UNITED STATES DISTRICT JUDGE
